IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                   Fifth Circuit

                                                FILED
                                                                   July 21, 2009
                                 No. 08-60998
                               Summary Calendar               Charles R. Fulbruge III
                                                                      Clerk

KEVIN THOMAS,

                                            Petitioner-Appellant

v.

BRUCE PEARSON, Warden, Federal Correctional Center-Yazoo City-Medium,

                                            Respondent-Appellee


                 Appeal from the United States District Court
                   for the Southern District of Mississippi
                           USDC No. 5:08-CV-246


Before JOLLY, BENAVIDES, and HAYNES, Circuit Judges.
PER CURIAM:*
      Kevin Thomas, federal prisoner # 42850-066, filed the instant 28 U.S.C.
§ 2241 petition to challenge prison officials’ denial of his request for a transfer
to a different facility. Thomas appeals the district court’s denial of his § 2241
petition. He argues that the district court erred by denying his § 2241 petition
without first examining the factors given in 18 U.S.C. § 3621(b).         He also




      *
      Pursuant to 5 TH C IR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5 TH C IR. R. 47.5.4.
                                  No. 08-60998

contends that officials ignored regulatory and statutory authority in connection
with the denial of his request for transfer.
      In considering the propriety of the district court’s denial of habeas relief,
we review the district court’s factual findings for clear error, and its legal
conclusions are reviewed de novo. Jeffers v. Chandler, 253 F.3d 827, 830 (5th
Cir. 2001). One who seeks habeas relief must show that his claims involve either
a violation of his constitutional rights or “a narrow range of injuries that could
not have been raised on direct appeal and would, if condoned, result in a
complete miscarriage of justice.” Kinder v. Purdy, 222 F.3d 209, 213 (5th Cir.
2000). Thomas has not met this standard.
      Thomas has no constitutional right to be incarcerated in the facility of his
choice. See Olim v. Wakinekona, 461 U.S. 238, 244-46 (1983); Tighe v. Wall, 100
F.3d 41, 42 (5th Cir. 1996). Thomas’s assertion that officials failed to comply
with regulations likewise does not raise a viable constitutional claim.        See
Jackson v. Cain, 864 F.2d 1235, 1251-52 (5th Cir. 1989). Thomas’s claim that
officials failed to comply with the pertinent statute when considering his request
for transfer also does not involve an infringement of his constitutional rights.
      The judgment of the district court is AFFIRMED.




                                        2